I concur in the denial of Petitioner's request for a writ of habeas corpus. The official docket in the related divorce case demonstrates that notice of the hearing on the motion to reallocate was timely placed on the docket pursuant to Ohio Valley Radiology Assoc., Inc. v. Ohio ValleyHosp. Assn. (1986), 28 Ohio St.3d 118,  124. Moreover, the trial court complied with Civ.R. 5(B). The trial court took the requisite measures to protect Petitioner's due process rights. Petitioner's failure to provide the trial court with her address cannot be transformed into a constitutional due process violation claim.
This conclusion is predicated on judicial notice of the official docket in the related divorce action. No reliance is placed on any uncertified or unauthenticated submissions by the parties, which, as a rule, are insufficient support for a summary judgment determination.